Citation Nr: 0427576	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability of the 
legs and feet.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to August 
1985 and is in receipt of such awards as the Navy Unit 
Commendation and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The veteran argues that since discharge from service he has 
been experiencing pain on a daily basis in his legs and feet 
that is continually worsening.  He states he cannot stand or 
walk for long periods of time and that he is completely 
unable to run.  He asserts that his legs swell and cramp and 
his feet go numb when performing usual daily activities, like 
walking or driving.  He feels his current leg and feet 
problems began between the months of May and December 1983, 
while he was completing physical training aboard the flight 
deck of a ship during service.  The veteran argues that 
running along the surface of the ship's deck caused the 
current problems in his legs and feet.

Service medical records show that the veteran received 
treatment during service for foot and leg pain.  He was 
diagnosed once with shin splints and other times with pes 
planus, requiring him to be placed on limited duty and fitted 
for orthopedic shoes.  Based on such, in June 1985 the 
Medical Board recommended discharge, acknowledging that the 
veteran was unable to perform his duties due to hereditary 
bilateral pes planus that was aggravated in service.  

The veteran claims that he has had continuous problems with 
his legs and feet since discharge, though he has not sought 
treatment for such.  He notified the undersigned at a June 
2004 hearing that he was currently attempting to seek 
treatment at a VA facility in Decatur, Georgia due to the 
fact that he was recently denied admission to the VA clinic 
in Macon.  There is, however, no medical evidence of record 
that includes a current diagnosis of a disability of the legs 
and feet.  

38 C.F.R. § 3.159 (2003), relates to providing medical 
examinations or obtaining medical opinions.  38 C.F.R. 
§ 3.159(c)(4) provides that, in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an event, 
injury or disease in service; and indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service 
connected disability.  Based on the in-service findings and 
the veteran's current report of ongoing post-service 
symptomatology, the Board thus finds that a VA medical 
examination is necessary to determine whether the veteran has 
a current foot/leg disability related to service.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
provide him an additional opportunity to 
identify the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for feet 
and leg problems since his military 
discharge, to include the VA facility in 
Decatur, Georgia.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records 
for association with the claims file.

2.  The RO should arrange for the veteran 
to be afforded a VA examination to 
ascertain the current existence, nature 
and etiology of any disabilities of the 
feet and legs, to include pes planus.  
The claims folder should be provided to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary studies should be accomplished.  
The examiner should elicit from the 
veteran a history of all foot and leg 
problems, to include circulatory problems 
and numbness.  The examiner is then 
requested to set out all current 
diagnoses, to include confirming or 
refuting the existence of pes planus.  If 
pes planus is currently diagnosed the 
examiner is requested to provide an 
opinion as to whether such diagnosis is 
related to the pes planus noted to have 
been aggravated during the veteran's 
active service period.  The examiner is 
otherwise requested to provide an opinion 
as to whether each existing foot and leg 
disability had its onset during or is 
otherwise related to the veteran's active 
service period.  A complete rationale for 
all opinions expressed should be 
provided.  

3.  Thereafter, the RO should then review 
the claims file and ensure that all other 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and its 
implementing regulations, see 38 C.F.R. § 
3.159 (2003), are fully complied with and 
satisfied.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for a disability of the legs 
and feet.  If any decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

